DETAILED ACTION

Status of Claims
Amendment filed June 23, 2021 is acknowledged.   
Claims 2, 5, 8, 11, 14-16, 18, 21, 23-24 have been cancelled by the applicant.
Claims 1, 3-4, 6-7, 9-10, 12-13, 17, 19-20, 22, and 25-30 are pending. 
Claims 1 and 17 have been amended.    
Claims 1, 3-4, 6-7, 9-10, 12-13, 17, 19-20, 22, and 25-30 are examined below.
Claims 1, 3-4, 6-7, 9-10, 12-13, 17, 19-20, 22, and 25-30 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed June 23, 2021 have been fully considered but they are not persuasive. 
First, applicant argues:
Kajiyama discloses a thin film transistor substrate, wherein a plurality of recessed portions 23 are formed in a back surface 22 of the flexible substrate 20 (see the following FIGS. 5A and 5B of Kajiyama), such that thin portions 24 have a thickness smaller than thick portions 25, the structure of which plays a role of protecting the thin film transistor. It can be seen that the recessed portions 23 are disposed in the flexible substrate 20. In contrast, in the amended claim 1, the at least one groove is disposed in the surfaces of both the functional layer proximal to the upper side and the functional layer proximal to the lower side in the plurality of functional layers in the target region.
…
As such, Kajiyama fails to disclose at least the following distinguishing features as compared with the amended claim 1: the at least one groove is disposed in the surfaces of both the functional layer proximal to the upper side and the functional layer proximal to the lower side in the plurality of functional layers in the target region.

However, as discussed below in Claim Rejections - 35 USC § 112, nowhere in the disclosure is there any inclusion of one groove that is disposed in the surfaces of both the functional layer proximal to the upper side and the functional layer proximal to the lower side in the plurality of functional layers in the target region.  This limitation constitutes new matter, and must be cancelled from the claims.  Thus, applicant’s argument is moot.

Next, applicant argues:
In addition, although in Kajiyama, recessed portion 66a is formed in the TFT protective layer 66 (see the following FIG. 12 of Kajiyama), paragraph [0066] of Kajiyama recites that the purpose for forming the recessed portion 66a is to make the ITO film 67 abut on the drain electrode 65, rather than to reduce the thickness of non-light-emitting region such that the thickness of the non-light-emitting region is less than the thickness of the light-emitting region. In contrast, in the technical solution of the amended claim 1, as the thickness of the non-light-emitting region is less than the thickness of the light-emitting region, when the display panel is bent, the stress on the display panel can concentrate towards the non-light-emitting region, such that the stress on the light- emitting region can be reduced, the deformation of the light-emitting region can be avoided, and when cracks occur to the light-emitting region, the propagation of cracks can be effectively prevented.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Next, applicant argues:
Gunji discloses a display device, wherein a trench 180 is formed in the leveling film 162 and the partition wall 164 to separate adjacent pixels 108. However, referring to the following FIG. 5 of Gunji, the trench 180 is only formed in the leveling film 162 and the partition wall 164 proximal to an upper side of the display device, but not formed both in the functional layer proximal to the upper side and in the functional layer proximal to the lower side. Moreover, continuous [sic] to refer to the following FIG. 5 of Gunji, EL layer 166, a second electrode 168 and a passivation film 170 are formed outside the partition wall 164, when cracks occur to the trench 180, the cracks will expand towards the EL layer 166 and the second electrode 168, which will lead to cracks or deformations in the light-emitting region. That is, when the cracks occur to the trench 180, the structure of Gunji cannot effectively prevent the cracks from expanding towards the light-emitting region, and the lifetime of the device cannot be prolonged. This further demonstrates that the trench 180 in Gunji does not correspond to the modified groove W. As such, Gunji fails to disclose the features relating to the groove in the amended claim 1. Therefore, Gunji fails to disclose the above distinguishing features.

However, Gunji is not utilized in rejecting this portion of the claims. Thus, applicant’s argument is moot.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one groove in surfaces of both the functional layer proximal to the upper side and the functional layer proximal to the lower side in the plurality of functional layers in the target region must be shown or the feature(s) canceled from the claim(s).  In particular, the new subject matter effectively states that one groove is disposed in the surfaces of two
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-7, 9-10, 12, 17, 19-20, 22, and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the newly amended claim includes the limitation “wherein the at least one groove is disposed in surfaces of both the functional layer proximal to the upper side and the functional layer proximal to the lower side in the plurality of functional layers in the target region.”  Nowhere in the disclosure is there any mention of a single groove which exists in the surfaces of functional layer proximal to the upper side and the functional layer proximal to the lower side.  Figures 3 and 9 show grooves in layers 011, 012, and 013.  Nowhere is it shown at least one groove in two surfaces.  Rather, there is at least one groove in 013, at least one groove in 012, and at least one groove in 011, but never one groove in both upper and lower functional layers.
As such, for the purposes of examination, the limitation “wherein the at least one groove is disposed in surfaces of both the functional layer proximal to the upper side and the functional layer proximal to the lower side in the plurality of functional layers in the target region,” will be given no patentable weight.
Claim 3 depends on claim 1, and thus inherits all the rejections therein.

Claim 4 depends on claim 3, and thus inherits all the rejections therein.

Claim 6 depends on claim 1, and thus inherits all the rejections therein.

Claim 7 depends on claim 6, and thus inherits all the rejections therein.

Claim 9 depends on claim 1, and thus inherits all the rejections therein.

Claim 10 depends on claim 9, and thus inherits all the rejections therein.

Claim 12 depends on claim 1, and thus inherits all the rejections therein.

Regarding claim 17, the newly amended claim includes the limitation “wherein the at least one groove is disposed in surfaces of both the functional layer proximal to the upper side and the functional layer proximal to the lower side in the plurality of functional layers in the target region.”  Nowhere in the disclosure is there any mention of a single groove which exists in the surfaces of functional layer proximal to the upper side and the functional layer proximal to the lower side.  Figures 3 and 9 show grooves in layers 011, 012, and 013.  Nowhere is it shown at least one groove in two surfaces.  Rather, there is at least one groove in 013, at least one groove in 012, and at least one groove in 011, but never one groove in both upper and lower functional layers.
As such, for the purposes of examination, the limitation “wherein the at least one groove is disposed in surfaces of both the functional layer proximal to the upper side and the functional 

Claim 19 depends on claim 17, and thus inherits all the rejections therein.

Claim 20 depends on claim 17, and thus inherits all the rejections therein.

Claim 22 depends on claim 17, and thus inherits all the rejections therein.

Claim 25 depends on claim 6, and thus inherits all the rejections therein.

Claim 26 depends on claim 17, and thus inherits all the rejections therein.

Claim 27 depends on claim 26, and thus inherits all the rejections therein.

Claim 28 depends on claim 17, and thus inherits all the rejections therein.

Claim 29 depends on claim 28, and thus inherits all the rejections therein.

Claim 30 depends on claim 28, and thus inherits all the rejections therein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-7, 9-10, 12-13, 17, 19-20, 22 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama et al. (JP 2019-016734; hereinafter “Kajiyama,” references are made to US Pub. No. 2020/0144303 as a translation thereof) in view of Gunji (US 10,304,914).

Regarding claim 1, Kajiyama teaches a display panel, comprising a light-emitting region (10) and a non-light-emitting region (any space between pixels 10); 
wherein the non-light-emitting region comprises a target region (24), the target region having a thickness less than that of the light-emitting region (Figure 5A);
the display panel further comprising a light-emitting unit and a pixel circuit (Figure 2B: 11 and 12/13 );
the display panel comprising at least one target functional layer (20, 62, and 66 together shown in Figures 3 and 12; 62 and 66 are not marked in Figure 3 but are shown in Figure 12);
wherein a surface of a portion of the target functional layer in the target region comprises at least one groove (23);
the display panel comprising a plurality of functional layers that are stacked (layers 20, 62 and 66 shown in Figures 3 and 12; 62 and 66 are not marked in Figure 3 but are shown in Figure 12);
wherein the target functional layer comprises a functional layer proximal to an upper side (66) and a functional layer proximal to a lower side in the plurality of functional layers (20).

Thus, Kajiyama teaches the display panel of claim 1 with the exception of the light-emitting unit and the pixel circuit are both in the light-emitting region.

However, Gunji teaches an analogous device in which groove 180 is utilized between adjacent pixels (Figures 2A and 11) in order to reduce stress on pixel circuits (column 4, lines 43-56 and column 9, lines 6-36) and thus increase the reliability of the display device.  It would have been obvious to one of ordinary skill in the art at the time of filing to space the trenches of 
Regarding “wherein the at least one groove is disposed in surfaces of both the functional layer proximal to the upper side and the functional layer proximal to the lower side in the plurality of functional layers in the target region,” please see Claim Rejections - 35 USC § 112 above.

Regarding claim 3, Kajiyama in view of Gunji teaches the groove is in an elongated strip shape (Kajiyama: Figures 5A and 5B), and a first cross section of the groove is in any one of a rectangular shape and a trapezoid shape, the first cross section being parallel to a thicknesswise direction of the target functional layer and perpendicular to a lengthwise direction of the groove (Figures 5A and 5B).

Regarding claim 4, Kajiyama in view of Gunji teaches a width of an opening surface of the groove is less than or equal to 10 µm (Gunji: column 6, lines 35-65), and a depth direction of the groove is parallel to the thicknesswise direction of the target functional layer (Figure 4).
Since the applicant has not established the criticality of depth stated and since these depths (500 nm to 50 µm) are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art to use these values in the device.  Where patentability is based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 6, Kajiyama in view of Gunji teaches the plurality of functional layers comprise a base layer (Kajiyama: 25), a display film layer (Kajiyama: 12 and Gunji: Figure 9: 126, 130, 128, 156, 158, 160, 144, 166, 168, 170), an encapsulation layer (Kajiyama: layer above 12) and a polarization layer (Official Notice is taken that most OLEDs may utilize a polarization layer) that are stacked in sequence, the base layer and the encapsulation layer being both the target functional layers (Kajiyama: Figure 3).

Regarding claim 7, Kajiyama in view of Gunji teaches the display film layer comprises a first insulating layer (Gunji: 150), a semiconductor layer (126), a gate insulating layer (152), a gate (128), a second insulating layer (156), a source and drain layer (130 and 132), a planarization layer (162), a first electrode (144), a pixel defining layer (164), a light-emitting functional layer (166) and a second electrode (168) that are disposed between the base layer (102) and the encapsulation layer (Kajiyama: layer above 12) along a direction distal from the base layer.

Regarding claim 9, Kajiyama in view of Gunji teaches the display panel is an electroluminescent display panel, and the light-emitting unit is an electroluminescent unit (Gunji: column 1, lines 19-39).

Regarding claim 10, Kajiyama in view of Gunji teaches the display panel is any one of an OLED display panel and a QLED display panel; and correspondingly, the light-emitting unit is any one of an OLED and a QLED (Gunji: column 1, lines 19-39).

Regarding claim 12, Kajiyama in view of Gunji teaches the display panel is a flexible display panel (Gunji: column 1, lines 14-15).

Regarding claim 13, Kajiyama teaches a method for manufacturing a display panel, comprising: 
manufacturing a display panel, the display panel comprising a light-emitting region and a non-light emitting region (any space between pixels 10);
wherein the non-light-emitting region comprises a target region (24), the target region having a thickness less than that of the light-emitting region (Figure 5A), the display panel further comprising a light-emitting unit and a pixel circuit (Figure 2B: 11 and 12/13);
wherein the manufacturing of the display panel comprises:
forming a plurality of functional layers that are stacked (layers 20, 62 and 66 shown in Figures 3 and 12; 62 and 66 are not marked in Figure 3 but are shown in Figure 12);
wherein the plurality of functional layers comprise at least one target functional layer, a surface of a portion of the target functional layer in the target region being provided with at least one groove (23).
wherein the forming a plurality of functional layers that are stacked comprises:
providing a base substrate (Kajiyama: Figure 9: 50);
wherein the base substrate comprises a first region and a second region (see annotated Figure below), the second region protruding from the first region (see annotated Figure below), and the second region being provided with at least one protrusion (55);

    PNG
    media_image1.png
    415
    549
    media_image1.png
    Greyscale

forming a base layer (24) on a surface of the base substrate where the at least one protrusion is;
wherein a thickness of a portion of the base layer in the second region is less than a thickness of a portion of the base layer in the first region, a surface, distal from the base substrate, in surfaces of the base layer is a flat surface, and a surface, proximal to the base substrate, in the surfaces of the base layer is provided with at least one groove, the at least one groove being in one-to-one correspondence with the at least one protrusion (Figure 9);
forming a display film layer on a side of the base layer distal from the base substrate (Figures 10 and 11);
forming an encapsulation layer (66) on a side of the display film layer distal from the base layer, wherein a surface of the encapsulation layer distal from the display film layer is 
forming a polarization layer on a side of the encapsulation layer distal from the display film layer, wherein the base layer the display film layer (Official Notice is taken that most OLED devices may include a polarization layer), the encapsulation layer and the polarization layer form the plurality of functional layers, and the base layer and the encapsulation layer are both the target function layers (Figure 12); and
stripping of the base substrate (paragraph 52);
 wherein the forming an encapsulation layer on a side of the display film layer distal from the base layer, a surface of the encapsulation layer distal form the display film layer being provided with at least one groove comprises:
forming an encapsulation material layer on the side of the display film layer distal from the base layer (66); and
forming at least one groove (66a) on a surface of the encapsulation material layer distal from the display film layer to obtain the encapsulation layer.

Thus, Kajiyama teaches the display panel of claim 1 with the exception of the light-emitting unit and the pixel circuit are both in the light-emitting region.
However, Gunji teaches an analogous device in which groove 180 is utilized between adjacent pixels (Figures 2A and 11) in order to reduce stress on pixel circuits (column 4, lines 43-56 and column 9, lines 6-36) and thus increase the reliability of the display device.  It would have been obvious to one of ordinary skill in the art at the time of filing to space the trenches of 

Regarding claim 17, Kajiyama teaches a display device, comprising:
a display panel, the display panel comprising a light-emitting region (10) and a non-light-emitting region (any space between pixels 10); 
wherein the non-light-emitting region comprises a target region (24), the target region having a thickness less than that of the light-emitting region (Figure 5A);
the display panel further comprising a light-emitting unit and a pixel circuit (Figure 2B: 11 and 12/13);
the display panel comprising at least one target functional layer (20, 62, and 66 together shown in Figures 3 and 12; 62 and 66 are not marked in Figure 3 but are shown in Figure 12), wherein a surface of a portion of the target functional layer in the target region comprises at least one groove (23);
the display panel comprising a plurality of functional layers that are stacked (20, 62, and 66 together shown in Figures 3 and 12; 62 and 66 are not marked in Figure 3 but are shown in Figure 12), 
wherein the target functional layer comprises a functional layer proximal to an upper side (66) and a functional layer proximal to a lower side in the plurality of functional layers (20).

Thus, Kajiyama teaches the display panel of claim 1 with the exception of the light-emitting unit and the pixel circuit are both in the light-emitting region.
However, Gunji teaches an analogous device in which groove 180 is utilized between adjacent pixels (Figures 2A and 11) in order to reduce stress on pixel circuits (column 4, lines 43-56 and column 9, lines 6-36) and thus increase the reliability of the display device.  It would have been obvious to one of ordinary skill in the art at the time of filing to space the trenches of Kajiyama as taught by Gunji in order to produce a flexible display panel while maintaining reliability of the device.

Regarding “wherein the at least one groove is disposed in surfaces of both the functional layer proximal to the upper side and the functional layer proximal to the lower side in the plurality of functional layers in the target region,” please see Claim Rejections - 35 USC § 112 above.

Regarding claim 19, Kajiyama in view of Gunji teaches the display device is an electroluminescent display panel, and the light-emitting unit is an electroluminescent unit (Gunji: column 1, lines 19-39).

Regarding claim 20, Kajiyama in view of Gunji teaches the display device is any one of an OLED display panel and a QLED display panel; and correspondingly, the light-emitting unit is any one of an OLED and a QLED (Gunji: column 1, lines 19-39).

Regarding claim 22, Kajiyama in view of Gunji teaches the display device is a flexible display panel (Gunji: column 1, lines 14-15).

Regarding claim 25, Kajiyama in view of Gunji teaches a surface of a portion of the base layer (25) and a surface of a portion of the encapsulation layer (layer above 12) comprise at least three grooves respectively (Kajiyama: Figures 3 and 5A-5B).

Regarding claim 26, Kajiyama in view of Gunji teaches the groove (Kajiyama: 23) is in an elongated strip shape, and a first cross section of the groove is in any one of a rectangular shape and a trapezoid shape, the first cross section being parallel to a thicknesswise direction of the target functional layer and perpendicular to a lengthwise direction of the groove (Kajiyama: Figures 5A and 5B).

Regarding claim 27, Kajiyama in view of Gunji teaches a width of an opening surface of the groove is less than or equal to 10 µm (Gunji: column 6, lines 35-65), and a depth direction of the groove is parallel to the thicknesswise direction of the target functional layer (Figure 4).
Since the applicant has not established the criticality of depth stated and since these depths (500 nm to 50 µm) are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art to use these values in the device.  Where patentability is based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 28, Kajiyama in view of Gunji teaches the plurality of functional layers comprise a base layer (Kajiyama: 25), a display film layer (Kajiyama: 12 and Gunji: Figure 9: 126, 130, 128, 156, 158, 160, 144, 166, 168, 170), an encapsulation layer (Kajiyama: layer above 

Regarding claim 29, Kajiyama in view of Gunji teaches display film layer (Kajiyama: 12, described only as “thin film transistors”) comprises a first insulating layer (Gunji: 150; in this case, Kajiyama teaches “thin film transistors” but does not give explicit details of the thin film transistors.  Thus, Gunji teaches the specifics of the incorporated thin film transistors which may be utilized in Kajiyama where “12” is invoked), a semiconductor layer (126), a gate insulating layer (152), a gate (128), a second insulating layer (156), a source and drain layer (130 and 132), a planarization layer (162), a first electrode (144), a pixel defining layer (164), a light-emitting functional layer (166) and a second electrode (168) that are disposed between the base layer and the encapsulation layer (170; corresponds to “layer above 12” in Kajiyama) along a direction distal from the base layer.

Regarding claim 30, Kajiyama in view of Gunji teaches a surface of a portion of the base layer (25) and a surface of a portion of the encapsulation layer (layer above 12) comprise at least three grooves respectively (Kajiyama: Figures 3 and 5A-5B).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817